Citation Nr: 1033240	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-19 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for a back condition, to 
include as secondary to service-connected bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to January 1972 and 
from December 1974 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

A March 2006 statement from the Veteran raises the issue of 
entitlement to service connection for neck condition, to include 
as secondary to service-connected bilateral knee disability.  
This issue has not been adjudicated by the RO.  As such, the 
Board REFERS the issue of entitlement to service 
connection for a neck condition, to include as secondary 
to his bilateral knee disability to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is required prior to 
final appellate review.  The Veteran contends that his current 
back disability was either incurred in service, due to carrying a 
rucksack, or is due to his service-connected bilateral knee 
disability.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a) (2009).  This 
includes any increase in severity of a nonservice-connected 
disease that is proximately due to or the result of a service-
connected disability as set forth in 38 C.F.R. § 3.310(b).  See 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).


During the course of the appeal, 38 C.F.R. § 3.310 was amended.  
The amended 38 C.F.R. § 3.310(b), effective October 10, 2006, 
institutes additional evidentiary requirements and hurdles that 
must be satisfied before aggravation may be conceded and service 
connection granted.  The Veteran was not provided with notice of 
the amendments to 38 C.F.R. § 3.310; thus, the RO should provide 
the Veteran with such notice prior to appellate review.  38 
U.S.C.A. § 5103(a).

The Veteran's service treatment records are negative for 
complaints, treatment, or a diagnosis of a back injury or 
condition.  Post-service medical records dated from June 2000 to 
March 2008 demonstrate that the Veteran sought treatment for 
chronic low back pain.  A March 2006 VA outpatient treatment 
record demonstrates x-ray evidence of degenerative disc disease 
of the lumbar spine.  VA outpatient treatment records dated in 
June 2007 and February 2008 show that treating physicians gave 
the Veteran bilateral knee injections and explained to the 
Veteran that the injections should help his back.  The Board 
finds those records suggest that there may be a relationship 
between the Veteran's current back disability and his service-
connected bilateral knee disability.

The Veteran has not been afforded a VA examination and the record 
does not otherwise contain a medical opinion addressing the 
etiology of the Veteran's current back disability.  The Veteran 
should be afforded a VA examination in an attempt to determine 
the etiology of the Veteran's current back disability, and 
whether it is related to service or his service-connected 
bilateral knee disability.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4).   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate 
notice regarding the amendment to 38 C.F.R. 
§ 3.310.  The Veteran and his representative 
should be given an opportunity to respond.  

2.  Schedule the Veteran for an appropriate 
VA examination in order to determine the 
current nature and likely etiology of any 
back disability.  The claims folder should 
be made available to the examiner for review.  
Any indicated evaluations, studies, and tests 
deemed to be necessary by the examiner should 
be accomplished.  

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

(1) Does the evidence of record show that the 
Veteran currently has a back disability?  If 
the answer is yes, 

(2) Is it at least as likely as not that 
any currently demonstrated back disability is 
causally related to service?  

(3) If not related to service, is it at least 
as likely as not that any current back 
disability is proximately due to or the 
result of the Veteran's service-connected 
bilateral knee disability?  If the answer is 
no, 

(4) Is it at least as likely as not that 
any currently diagnosed back disability was 
aggravated by the service-connected 
bilateral knee disability.  If a currently 
diagnosed back disability was aggravated by 
the service-connected bilateral knee 
disability, to the extent possible, the 
examiner is requested to provide an opinion 
as to the approximate baseline level of 
severity of the back disability before the 
onset of aggravation.  The examiner is 
advised that aggravation for legal purposes 
is defined as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.


A rationale for all opinions expressed should 
be provided.  

3.  When the development requested above has 
been completed, readjudicate the issue on 
appeal.  Readjudication of the issue should 
include consideration of the prior and 
amended versions of 38 C.F.R. § 3.310.  If 
any decision remains adverse, issue a 
supplemental statement of the case to the 
Veteran and his representative and allow the 
appropriate time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


